PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/687,257
Filing Date: 25 August 2017
Appellant(s): Kelley et al.



__________________
Joshua M. Friedman, Reg. No. 74,908
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/22/2022.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Response to Argument
Step 2A, Prong 1: The Claims are Not Directed to an Abstract Idea:
Appellant states that “Step 2A, Prong 1 is satisfied because the recited claims are not directed to an abstract idea. The Examiner takes the position that the claims are directed to “the abstract idea of managing indications of interest ... which correspond to Certain Methods of Organizing Human Activity: Commercial or Legal Interactions.” Office Action at 4. According to MPEP § 2106.04(a)(2)(II)(B), “‘[c]ommercial interactions’ or ‘legal interactions’ include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.” Appellant respectfully submits that the subject matter recited in claims 1-39 are not directed to a fundamental abstract idea similar to those described in MPEP § 2106.04(a)(2)(II)(B).” Furthermore, Appellant states that “the claims recite a computer system for sorting, filtering, displaying, and transmitting graphical information. These features have not been recognized by the MPEP, or any other Federal Circuit case not described herein, as being directed at an abstract idea. See MPEP § 2106.04(a)(2)(II)(B). Therefore, Appellant respectfully submits that the recited features are not directed to Certain Methods of Organizing Human Activity.”
Examiner respectfully disagrees and notes that in the 35 U.S.C. 101 rejection presented in the Non-Final Rejection (dated 09/18/2019), Final Rejection (dated 03/06/2020), Non-Final Rejection (dated 06/26/2020), Final Rejection (dated 12/18/2020), Non-Final Rejection (dated 06/24/2021), and Final Rejection (dated 10/07/2021), explains that the independent claims 1, 14, and 27, and their respective dependent claims 2-13, 15-26, and 28-39 are directed to a series of steps, e.g., generating a graphical user interface (GUI) on a computing device of a sale's trader for management and distribution of indications of interest (IOIs) to one or more clients; receiving, from an order management server, one or more orders to trade a financial instrument; rendering, on a display of the computing device, a plurality of rows, each of the plurality of rows corresponding to either the one or more orders to trade the financial instrument or one or more subsets of the one or more orders to trade the financial instrument; rendering, on the display of the computing device, a plurality of columns, each of the plurality of columns corresponding to one of the one or more clients; accessing a data store, on a data storage device, to read data corresponding to the one or more clients; determining, based on the at least one current and historical holdings of the financial instrument, current orders, and proprietary trading interest of the one or more clients, one or more data sets, each of the one or more data sets corresponding to the one or more orders to trade the financial instrument and to the one or more clients; …. updating and displaying the one or more IOI shapes rendered on the GUI of the display of the computing device of the sale's trader to indicate a status of the IOI. These limitations describe the abstract idea of managing indications of interest (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: Commercial or Legal Interactions. 
Furthermore, with respect to Appellant’s argument that the claims do not recite a judicial exception, Examiner respectfully disagrees. Examiner respectfully notes that the claims recite an abstract idea of managing indications of interest (i.e. trading finances) which is a Certain Methods of Organizing Human Activity (commercial or legal interactions). Additionally, Examiner respectfully notes that the claims are first analyzed in the absence of technology to determine if it recites an abstract idea. The additional limitations of technology are then considered to determine if it restricts the claim from reciting an abstract idea. In this case, it is determined that the additional limitations of technology do not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea.
Examiner respectfully notes that the steps recited in the independent claims and their respective dependent claims, are recited at a high level of generality and simply make use of a graphical user interface (GUI), order management server, display of the computing device, computing device, data storage device, data store, and transmission module. It is unclear how this adds to technology improvement. Thus, these limitations are simply implementing the abstract idea without providing any technical improvements. Examiner respectfully notes that the use of “graphical user interface (GUI) on a computing device of a sale's trader to manage and distribute indications of interest to one or more clients” makes use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. 
Appellant states that “the claims are at least directed to an improvement to a graphical user interface, long recognized by the Federal Circuit and USPTO guidance as a non-abstract idea. See Core Wireless Licensing S.A.R.L. v. L.G. Elecs., 880 F.3d 1356 (Fed. Cir. 2018). For example, claim 1 recites “rendering, on the display of the computer device, the one or more IOI shapes from the master IOI in the cell ……“updating and displaying the one or more IOI shapes rendered on the GUI of the display of the computing device of the sale's trader to indicate a status of the IOI.” ….Similarly, the current claims recite a graphical user interface which displays a “limited set of information,” for example, data related to a plurality of performance measurements, data related to benchmark values, and data related to untradeable price ranges. This set of information is displayed in “a specific manner,” that is, by generating and dynamically displaying a graphical user interface with specific graphical objects corresponding to the set of information collected.”
Examiner respectfully disagrees and notes that the Appellant’s “rendering, on the display of the computer device, the one or more IOI shapes from the master IOI in the cell …“updating and displaying the one or more IOI shapes rendered on the GUI of the display of the computing device of the sale's trader to indicate a status of the IOI.” …. “generating and dynamically displaying a graphical user interface with specific graphical objects corresponding to the set of information collected” steps are abstract in nature as there are no technical/technology improvements as a result of these steps. Appellant's arguments regarding Core Wireless Licensing are not persuasive as there are no similarities between the claimed invention and Core Wireless Licensing. Furthermore, Examiner respectfully notes that whether the claim integrates the abstract idea into a practical application by providing technical/technology improvements are considered under Step 2A-Prong 2. Thus, Appellant's arguments regarding interface improvement will be discussed under Step 2A-Prong 2.
Step 2A, Prong 2: The Alleged Judicial Exception is Integrated into a Practical Application:
Appellant asserts that “Even if the claims do recite a judicial exception, which is not admitted, Appellant respectfully submits that Step 2A, Prong 2 is satisfied because the claims integrate the alleged judicial exception into a practical application…..Here, the claims go beyond any attempt to “monopolize the judicial exception” because they recite a specific arrangement of graphical user interface which 1s intended for limited application within the electronic trading field….Therefore, the claims recite a highly specific display arrangement which in no way can be construed as monopolizing a judicial exception.”
	Examiner respectfully disagrees. Examiner respectfully notes that the specific method of monitoring and managing information (i.e. trading financial data, information, instruments) on a computer, which is used to receive, generate, render, access, determine, assign, select, display, update, transmit and store financial trading data, is merely processing data (MPEP 2106.05(d) II). Thus, Appellant’s recited steps do not result in computer functionality or technical improvement.
Furthermore, Examiner respectfully notes that because there is no improved technology in simply receiving, generating, rendering, accessing, determining, assigning, selecting, displaying, updating, transmitting and storing trade financial data, the disclosed invention simply cannot be equated to an  improvement to technological practices or computers. There is no technical improvement at all, instead; Appellant recites “generating a graphical user interface (GUI) on a computing device of a sale's trader for management and distribution of indications of interest (IOIs) to one or more clients; receiving, from an order management server, one or more orders to trade a financial instrument; rendering, on a display of the computing device, a plurality of rows, each of the plurality of rows corresponding to either the one or more orders to trade the financial instrument or one or more subsets of the one or more orders to trade the financial instrument; rendering, on the display of the computing device, a plurality of columns, each of the plurality of columns corresponding to one of the one or more clients; accessing a data store, on a data storage device, to read data corresponding to the one or more clients; determining, based on the at least one current and historical holdings of the financial instrument, current orders, and proprietary trading interest of the one or more clients, one or more data sets, each of the one or more data sets corresponding to the one or more orders to trade the financial instrument and to the one or more clients; …. updating and displaying the one or more IOI shapes rendered on the GUI of the display of the computing device of the sale's trader to indicate a status of the IOI.” These steps simply recites the general functions of GUI, and this is what a GUI  does. There is no computer functionality technical/technology improvement as a result of implementing the abstract idea on a computer. The claim simply applies the abstract idea using a computer as a tool to without transforming the abstract idea into a patent eligible subject matter. Thus, Appellant has simply provided a business method practice in the trading industry of managing financial trade data, and no technical solution or improvement has been disclosed.
Additionally, Appellant asserts that “the claims are directed to a recognized practical application of the alleged judicial exception. In particular, the claims are directed to a specific manner of, among other things, displaying and updating a graphical user interface having IOIs, wherein the IOIs are determined based on at least client scores and/or historical trading information. In that way, the claimed subject matter is akin to the Subject Matter Eligibility Examples, 2019 PEG (“SME Examples”) Example 37, Claim 1. According to the SME Example 37, a GUI is patent eligible under Step 2A, second prong, if it automatically rearranges the icons on a screen in order to prominently display the most relevant icons based on the user’s prior usage of the icons. SME Example at 2-3 ……The practical application of “updating and displaying the one or more IOI shapes rendered on the GUI of the display of the computing device of the sale’s trader to indicate a status of the IOI” as recited in claims 1, 14, and 27, provides practical solution to the problem of overwhelming clients with large volumes of potentially irrelevant information. With the features of claims 1, 14, and 27, the one or more IOI shapes are rendered on the GUI of the display of the computing device which allows the user to assess its clients’ interest in executing relevant trades without sorting through irrelevant trades or disregarding the trades all together.”
Examiner respectfully disagrees and notes that unlike Example 37, Claim 1, the claimed invention is simply directed to managing the presentation of information (i.e. indications of interest) on a user interface. Presenting information is abstract in nature; and “updating and displaying [presenting] the one or more IOI shapes rendered on the GUI of the display of the computing device of the sale’s trader to indicate a status of the IOI” does not result in technical improvements to the interface. Thus, presenting new information on a display does not integrate the abstract idea into a practical application. The automatically features simply amounts to mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Thus, the automation feature is not sufficient to show an improvement in computer-functionality or technology/technical improvements (see MPEP 2106.05(a)(1)). The claim simply makes use of a computer as a tool to apply the abstract idea without transforming the abstract idea into a patent eligible subject matter. Thus, these arguments are not persuasive.
In conclusion, with respect to Step 2A, Prong 2, Examiner notes that there is no technology/technical improvement as a result of implementing the abstract idea. Receiving, generating, rendering, accessing, determining, assigning, selecting, displaying, updating, transmitting and storing trading/financial data simply amount to the abstract idea of managing indications of interest. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of managing indications of interest and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., recited commercial or legal interaction) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application.
The Claims Recite Additional Elements that Amount to Significantly More than the Alleged Judicial Exception:
Appellant asserts that “even assuming arguendo that the claims are deemed to be directed to an abstract idea (which Appellant does not concede), claim 1 still passes Step 2B of the Alice analysis by reciting limitations that, collectively amount to significantly more than the alleged judicial exception.” Additionally, Appellant asserts that “the present disclosure includes limitations directed to a dynamic display method and system which changes the presentation of objects in response to both user selections and the receipt of multiple external data points in real time. The implementation and reorganization of display objects such as IOIs is an improvement upon a graphical user interface which cannot be performed by hand or in the mind. Just as in BASCOM, the ordered combination of the limitations here contain an inventive concept sufficient to make the claims patent eligible…..As such, because the Examiner has failed to provide any facts or evidence in support of the assertion that the Appellant’s claims simply perform functions that are “well-understood, routine, and conventional,” the rejection under §101 is improper.”
Examiner respectfully disagrees and notes that there is no technical improvement in simply using a GUI to manage and display data ( i.e., IOI shapes ) as explained above. If there is an improvement, it is to the abstract idea. Examiner also notes that the inventive concept cannot be furnished by an abstract idea. As far as the additional elements being well-understood, routine, and conventional, Examiner has identified limitations that are insignificant extra-solution activity and have shown that the steps of receiving, generating, rendering, accessing, determining, assigning, selecting, displaying, updating, transmitting and storing are well understood, routine, and conventional activity of a computer when it is merely recited in a generic manner. Examiner respectfully notes that the above-recited steps amount to gathering and presenting data, which has been identified under the 35 U.S.C. 101 rejection as insignificant extra-solution activity (under Step 2A, Prong 2). The data gathering and presenting limitations do not amount to add significantly more under Step 2B. Receiving, generating, rendering, accessing, determining, assigning, selecting, displaying, updating, transmitting, and storing trading/financial data (i.e. indications of interests) is a well-understood, routine, and conventional function of a computer when it is claimed in a merely generic manner (see MPEP 2106.05(d)(II)). Thus, the claim is directed to an abstract idea.
Furthermore, Examiner has reviewed all of Appellant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea; and hence, these arguments are not persuasive. 
With respect to Appellant’s arguments that the “Examiner has failed to provide any facts or evidence in support of the assertion that the Appellant’s claims simply perform functions that are “well-understood, routine, and conventional.”
Examiner respectfully disagrees and has noted that the claim limitations are well-understood, routine, and conventional because the claimed invention is directed to the underlying abstract idea of managing indications of interest. Monitoring and managing information (i.e. trading financial data, information, instruments) on a computer, which is used to receive, generate, render, access, determine, assign, select, display, update, transmit and store trading financial data limitations are well-understood, routine, and conventional; and hence, Appellant’s arguments that these limitations amount to an inventive concept and are more than what is well–understood, routine, conventional activity in the field is moot.
Also, as noted in previous Office Actions and above, the " receive, generate, render, access, determine, assign, select, display, update, transmit and store trading financial data” steps are conventional functions of a generic computer arrangement. This is a generic computer performing static generic computer functions. As per MPEP 2106.05(a) (I) (iv), Examiner notes that Appellant’s "receiving, generating, rendering, accessing, determining, assigning, selecting, displaying, updating, transmitting and storing trading financial data” steps are mere automation of manual processes, such as using a generic computer to transmit and receive data. Additionally, As per MPEP 2106.05(d)(I)(3), Examiner notes that the Specification described additional elements as performing basic computer functions, such as receiving, generating, rendering, accessing, determining, assigning, selecting, displaying, updating, transmitting, and storing financial data, functions that are ‘known’ in the art. The Appellant’s Specification describes that the computing device to be a general purpose computer; where, the specification simply describes a general purpose computer performing functions of transmitting and receiving, which are well understood and conventional as per MPEP 2106.05(d)(I)(3) (See, Specification: Detailed Description Section Pages 6-8).
In conclusion, Examiner respectfully notes that regarding Step 2B, Examiner has reviewed all of Appellant's arguments and the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea; and hence, these arguments are not persuasive. Moreover, the presence of a computer does not make the claimed solution necessarily rooted in computer technology. Furthermore, Examiner notes that the courts have determined that receiving/transmitting/displaying/ updating data are well-understood, routine, and conventional functions of a computer when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)). Hence, Examiner respectfully found Appellant’s arguments are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693     
                                                                                                                                                                                                   Conferees:


/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693

/Vincent Millin/
Appeal Practice Specialist

                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.